     Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 1 of 25



 1                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK
 2

 3     --------------------------------------X
                                             :
 4     ANGEL HERNANDEZ,                      :
                                             :       18-CV-09035 (JPO)
 5                         Plaintiff,        :
                                             :
 6                      v.                   :
                                             :       500 Pearl Street
 7     THE OFFICE OF THE COMMISSIONER OF     :       New York, New York
       BASEBALL, et al.,                     :
 8                                           :
                               Defendants.   :       October 28, 2019
 9     --------------------------------------X

10
             TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONIC CONFERENCE
11                BEFORE THE HONORABLE GABRIEL W. GORENSTEIN
                        UNITED STATES MAGISTRATE JUDGE
12
       APPEARANCES:
13
       For the Plaintiff:              KEVIN L. MURPHY, ESQ.
14                                     NICHOLAS ROBERT GREGG, ESQ.
                                       Murphy Landen Jones, PLLC
15                                     2400 Chamber Center Drive
                                       Suite #200
16                                     Fort Mitchell, Kentucky 41017

17                                     NICHOLAS J. ZAITA, ESQ.
                                       Lewis DiBiasi Zaita Higgins
18                                     82 East Allendale Road
                                       Suite #6
19                                     Saddle River, New Jersey 07458

20     For the Defendants:             ADAM MICHAEL LUPION, ESQ.
                                       RACHEL SARAH FISCHER, ESQ.
21                                     RACHEL S. PHILION, ESQ.
                                       Proskauer Rose, LLP
22                                     11 Times Square
                                       New York, New York 10036
23
       Court Transcriber:              RUTH ANN HAGER, C.E.T.**D-641
24                                     TypeWrite Word Processing Service
                                       211 N. Milton Road
25                                     Saratoga Springs, New York 12866



       Proceedings recorded by electronic sound recording,
       transcript produced by transcription service
     Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 2 of 25



                                                                               2

1                 THE COURT:    Hello, this is Judge Gorenstein.       Who’s

2      on the line, please?

3                 MR. MURPHY:    Good afternoon, Your Honor.      Kevin

4      Murphy, Nick Gregg and Nick Zaita for the plaintiffs.

5                 MR. LUPION:    Good afternoon, Your Honor.      Adam

6      Lupion, Rachel Philion and Rachel Fischer on behalf of the

7      defendants.

8                 THE COURT:    Okay.   We’re being recorded and we’re

9      here based upon three letters, dockets 108, 111, and 113.

10                I’ve read your letters and I guess I’ve just -- you

11     know, there’s obviously been a delay from when this first

12     issue was raised and the plaintiff’s best case on this

13     point -- and I’m not sure it’s enough to carry the day -- is

14     that there were designations in late August.

15                So I guess I should hear from defendants as to

16     whether those were of a different character, prior

17     designations and what they were exactly.

18                MR. LUPION:    Sure, Your Honor.     This is Adam Lupion.

19     A couple of observations, Your Honor.       I think plaintiff has

20     essentially conceded that any challenge with respect to the

21     documents is untimely based upon their reply letter that they

22     have submitted.    The des -- confidentiality designations with

23     respect to deposition testimony essentially followed the same

24     designation scheme of the documents that were designated

25     confidential.    There’s no different nature of confidential
     Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 3 of 25



                                                                             3

1      information that’s reflected in those designations.

2                   But even putting that aside, we believe that the

3      confidentiality designations with respect to the depositions

4      would still be untimely and that is because plaintiff received

5      those designations in August.      Under the terms of the

6      confidentiality order that Judge Oetken so ordered, and that

7      is reflected at document 36 on the docket at paragraph 3, that

8      paragraph 3 provides that in the event a party disagrees with

9      a designation, the parties have to first attempt to meet and

10     confer before presenting the dispute to Your Honor.         And in

11     the event that there is a disagreement that the party can

12     request that the judge or the magistrate refer the document,

13     the recording or the information to make a determination.

14                  We don’t have that here.    Plaintiff hasn’t put

15     anything before the Court.      He hasn’t identified documents

16     or -- excuse me, the deposition excerpts that he claims would

17     be inappropriately designated.      His position appears to be we

18     have to justify all of the designations on an item-by-item

19     basis.   So there’s nothing before the Court and any attempt to

20     cure that defect now in the -- approaching November would be

21     equally untimely as the designations with respect to the

22     documents.

23                  So that’s our position on timeliness.      I think our

24     position with respect to the merits is --

25                  THE COURT:   Let’s just hold off on that.     Hold off
     Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 4 of 25



                                                                             4

1      on that for a second.      I just want to hear plaintiffs on the

2      timeliness issue.    And again, this is just on protective order

3      designations, not on the filings, which I’m going to deal with

4      separately.

5                   So tell me anything you have to say about that,

6      Mr. Murphy.

7                   MR. MURPHY:    They made their challenges relating to

8      the depositions, Your Honor, on August 27th --

9                   THE COURT:    Challenges?   You mean, designations.

10                  MR. MURPHY:    Designations, right.   They made their

11     designations in August -- late August of this year and we

12     responded very quickly on September 27, 2019.        And those

13     designations of confidentiality, they sat on it for quite some

14     time.   And we believe that they designated those depositions

15     as confidential and attorney’s eyes only and so much of the

16     depositions because we were about ready to file an amended

17     complaint.

18                  We’re very timely on that issue without question.

19                  THE COURT:    Why is that without question?    Explain

20     that to me.

21                  MR. MURPHY:    Because they didn’t make the

22     designations until the end of August and then we went about

23     the process in September of trying to have meet-and-confers to

24     try to get to the defendants to lift those designations or at

25     the very least come up with compelling reasons that would
     Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 5 of 25



                                                                              5

1      justify keeping those aspects of the deposition confidential

2      and under seal and they did not do that.

3                 THE COURT:    Okay.   Well --

4                 MR. MURPHY:    Didn’t give us any reason.

5                 THE COURT:    Okay.   It sounds like you had your --

6      set out your problems to them September 11th and then it’s a

7      month later and after the close of discovery before you come

8      to me and you don’t even give me any specifics.         So tell me

9      how you’ve met my timeliness requirement.

10                MR. MURPHY:    Well, we’ve had several back-and-

11     forths, Your Honor, between -- with the parties.         They wanted

12     to place the burden on us to indicate what it is about these

13     designations that you believe are wrong when, in fact, the

14     reasons must be compelling and they must justify it.         Baseball

15     doesn’t have any competition.      There is no other league that

16     they’re competing against that they need to keep their

17     processes secret.

18                And we asked them repeatedly what is it about these

19     designations.    For instance, you know, there’s several

20     designations that have nothing to do with confidentiality, but

21     rather embarrassing testimony that resulted including, you

22     know, one of their executives making a statement that the

23     reason why there are such few African-Americans going from the

24     umpiring school through the minor leagues into the major

25     leagues is because they all want the job tomorrow and they
     Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 6 of 25



                                                                            6

1      don’t want to go through all of the work to get there.

2                 Now, that’s been designated attorney’s eyes only.

3      How is that confidential?     How is that something they need to

4      be protected other than the fact that it doesn’t help them in

5      their case against Mr. Hernandez?       We asked for those I think

6      under the rules and under the order.       We’re entitled to know,

7      especially now that we’re facing -- I know you said you would

8      get to that, but we’re facing summary judgment.         And they

9      won’t respond, they won’t give us any reasons why they’ve made

10     these designations.

11                THE COURT:    Okay.

12                MR. MURPHY:    And we came to you after we --

13                THE COURT:    I’m sorry, go ahead, Mr. Murphy.       I

14     thought you were done.

15                MR. MURPHY:    We came to you -- we came to you after

16     we couldn’t resolve it with the defendants.

17                THE COURT:    Well, you didn’t give me much in your

18     letter about what actually happened on September 11th and

19     whether there was matters specific to the August designations

20     or not.   So that’s a little bit of a mystery to me.        I mean, I

21     know you’ve had -- you’re having a generic dispute about their
22     burden to designate -- to explain their designations and so

23     forth, but right now I can’t really tell if there was a

24     specific process about the August deposition designations.

25                MR. MURPHY:    We attached the letter to you, Your
     Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 7 of 25



                                                                                7

 1     Honor, and we challenged whether the defendant --

 2                 THE COURT:    You attached --

 3                 MR. MURPHY:    -- met their burden --

 4                 THE COURT:    You attached the letter of August 27th,

 5     the various August 27th letters.      Did you attach something

 6     else?   What is --

 7                 MR. MURPHY:    I believe that we attached the

 8     September 11, 2019 letter to you.

 9                 THE COURT:    I don’t think so.     That’s not kind of my

10     point, though -- it’s partly my point, but hold on a second.

11     Let me see if I can pull it up.      Hold on.

12                 MR. MURPHY:    And that should be attached to our

13     October 18, 2019 correspondence to you, Your Honor.

14                 THE COURT:    Well, I have it in front of me.     Hold

15     on.   It -- oh, here.     It’s the last thing [indiscernible].       I

16     mean, what -- what is the prejudice to you other than trying

17     to deal with the filings that are coming up in summary

18     judgment?

19                 MR. MURPHY:   Your Honor, the judge’s practices --

20     individual practices at this stage and one of his orders says

21     the filing parties shall make an application to seal or treat

22     the materials as confidential information in accordance with

23     the court’s individual rules and the governing law.         And Judge

24     Oetken lifts -- and I don’t know if I’m going to pronounce it
25     correct -- the Lugosch case, which indicates very clearly,
     Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 8 of 25



                                                                           8

1      Your Honor, that at this stage unless the defendant can come

2      up with most compelling reasons why documents should remain

3      sealed as we come into judicial filings and judicial documents

4      they shall be opened.

5                 THE COURT:    Well, you’re making my --

6                 MR. MURPHY:    And we’re there.

7                 THE COURT:    You’re making my point, which is the

8      problems come at the summary judgment stage, not today.

9      It’s --

10                MR. MURPHY:    But discovery has been completed, Your

11     Honor.

12                THE COURT:    Okay.   Well, this is my point.

13     Discovery has been completed and what we should be focusing on

14     is filing for the summary judgment stage.        So I want -- the

15     Lugosch standard is what should be applied here and it’s the

16     one more favorable to you anyway and it should be done in the

17     context of the summary judgment briefing.

18                So Judge Oetken’s practices supersede the

19     confidentiality order, so that should be followed.         But here’s

20     what I’m going to do.     I’m going to -- we’re going to

21     institute a process here so that we can get as much of this

22     done in advance as possible.      And I’m going to make clear, and

23     if necessary I’ll do a written order that says that if you

24     were -- have to make a redacted filing because you couldn’t

25     reach agreement that the person who designated the material as
     Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 9 of 25



                                                                            9

1      confidential, which a lot of it [indiscernible] the defendant

2      is going to have the responsibility for filing the letter

3      motion described in Judge Oetken’s practices to justify the

4      redactions that you were compelled to make by virtue of the

5      designations and the inability to agree as part of the process

6      we’re now going to discuss.

7                 So I think that really gets you everything you need.

8      So let’s talk now about the process.       I think now that we’ve

9      cleared the brush from the confidentiality order and we now

10     know what we’re dealing with, I think the best process is for

11     you to the extent you can do so and we can adjust the schedule

12     if necessary to provide to the defendants ideally, you know, a

13     copy of the summary judgment motion.       But if not that, then a

14     listing of the particular items that you intend to include in

15     there and any attachments.      And then say to them, are you

16     going to be making a Lugosch application on this and then

17     we’ll obviously say, yes, we can do it or, no, we can’t do it.

18     Right now you have no information on that because they’ve

19     never been faced with that choice.       So that -- we need a

20     process for that and I’m happy to hear from you as to what you

21     think is the best way to do it is.

22                MR. LUPION:    Your Honor --

23                THE COURT:    I’m addressing plaintiffs first, then

24     I’ll hear from --

25                MR. LUPION:    All right.
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 10 of 25



                                                                         10

1              THE COURT:    -- defendants.

2              MR. MURPHY:     I have Mr. Gregg on the phone and I

3    would ask your permission that if I say anything that’s not

4    correct that he be allowed to correct me.

5              But in any event, we had this discussion.        One of

6    the things that I would like to mention to you is, I’m a guest

7    in your courtroom and I recognize that.      And so we came to you

8    once with a motion to -- in a discovery case and the order was

9    to go back and try harder with the other side.       I did not

10   forget that and I pick my fights.

11             And so as it relates to the designations of

12   confidentiality I hear you loud and clear.      But once discovery

13   was over and when we received these depositions designations

14   that’s when I started to realize that this process wasn’t

15   going to work.   And I did say to them that we want to use -- I

16   believe we gave them a list of documents that we wanted to use

17   including deposition exhibits that were attached to each and

18   every deposition because Nick Gregg and I culled thousands and

19   thousands of documents down to just what we thought were

20   important and relevant.    We want all access to those documents

21   to be used in summary judgment.     And I want access to

22   everything in the depositions other than what’s clearly known

23   by attorneys as something highly personal when, you know, one

24   deponent said that he had hearing aids.      There were other

25   instances of health issues.    I’m not interested in that.
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 11 of 25



                                                                        11

1              But the idea that baseball can keep all of the

2    umpires’ reviews from the public when that goes to the very

3    essence of the case that my client had higher reviews and

4    higher performance than the white umpires that were passed

5    over repeatedly year in and year out.      There’s never been an

6    African-American crew chief in the history of baseball and

7    there’s only been one Hispanic.     And they have a review

8    process and they want to keep those things confidential.

9              So we did give them a list and we did tell them what

10   we wanted to do.    I -- to be perfectly candid, Your Honor, I’m

11   not, you know, real enamored with giving them a preview to the

12   movie, giving them a heads up of where we’re going before, you

13   know, the date is due but, of course, I’m in the business of

14   complying with court orders.

15             But we did this and we just --

16             THE COURT:    Well, you did it in the context --

17             MR. MURPHY:    -- [indiscernible] cooperation --

18             THE COURT:    Okay.   Well, you did it in the context

19   of the confidentiality order and I’m taking it out of that and

20   I’m now putting it in the context of the much tougher on them

21   Lugosch standard.

22             So I don’t think --

23             MR. MURPHY:    But we didn’t do what you --

24             THE COURT:    I don’t -- I don’t think we should look

25   to the past.   I think we should look to how we’re going to
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 12 of 25



                                                                          12

 1   solve the problem and I’m sure that --

 2                MR. MURPHY:   All right.

 3                THE COURT:    -- my involvement will be a lot simpler.

 4                So there’s a couple ways to do it.    I think the more

 5   efficient way is for you to say, you know, if you’re literally

 6   planning to attach every deposition then you can say that.

 7   And if you’re saying you’re going to redact what these very

 8   personal things are, you should specify what you’re not going

 9   to include and you’re not arguing about; is there some other

10   documents you attempt to attach you should specifically

11   identify for them.    And then they should respond saying, we

12   will make the Lugosch application, or, we will not, and there

13   should be a conversation about it and I don’t think you’re

14   tipping very much.    I’m not asking you to divulge the

15   arguments in your brief.      I don’t think it’s a big secret on

16   that you might -- that you might find of interest particular

17   documents that are their documents that they’ve produced to

18   you.   So I don’t think there’s any tipping-of-the-hand issue

19   that’s serious here at all.

20                So I think that’s the best way to do it.     I think

21   that after the defendants see whatever it is you say you’re

22   attaching.    You know, certainly ultimately they need to inform
23   you whether they’ll be making a Lugosch application.        And if

24   they’re not they should tell you that.      And if they say that

25   you’re not then you’ll be able to include it in a publicly-
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 13 of 25



                                                                         13

 1   filed document.

 2              So that was the thought on my mind.      I mean,

 3   obviously I don’t know if there’s any material like this, but

 4   if there was material -- actually, let me strike that.        I

 5   don’t want to deal with the merits of any of the -- of your

 6   application.   I think that’s something the two of you should

 7   deal with separately.    I’m not sure I’ve ever going to get

 8   involved because I think it’s something Judge Oetken will

 9   ultimately decide.

10              But if there’s a question about revealing, you know,

11   performance evaluations of particular individuals which does,

12   you know, implicate some privacy interest there may be ways

13   around it which you two should discuss, like giving --

14   identifying numbers for the particular people involved, along

15   with, you know, their races and age and anything else that you

16   think is -- needs to be revealed.

17              But I -- you know, you need to be -- I suspect Judge

18   Oetken is not going to want to unnecessarily divulge per --

19   you know, performance evaluations of particular people unless

20   it’s necessary to do so at this stage.      So you should consider

21   that.   I’m not saying it’s absolutely required, but it’s

22   something that should be considered.

23              All right.    Having said all that, I’m going to hear

24   from the defendants and then the plaintiffs.

25              MR. LUPION:   Thank you, Your Honor.     Just a couple
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 14 of 25



                                                                        14

 1   of preliminary points.   Suffice it to say, we disagree with

 2   Mr. Murphy’s characterization of what the evidence is, but

 3   we’re not here to litigate that issue today.

 4             As we said in our papers, what Your Honor proposed

 5   is exactly what we proposed during the meet-and-confer process

 6   that once plaintiff had an idea of which of the thousands of

 7   pages of deposition testimony and which of the tens of

 8   thousands of documents he intends to actually include with his

 9   filing that the parties can have a dialogue of what meets the

10   sealing criteria.

11             I think defendants practice throughout the

12   litigation reflects an understanding that simply because a

13   document has been designated as confidential doesn’t mean it’s

14   going to meet the sealing criteria.     In fact, defendants have

15   filed confidential documents on the public docket and

16   plaintiff has on two separate occasions attempted to file

17   under seal documents that defendants have designated as

18   confidential at which point once was Your Honor, one was Judge

19   Oetken invited defendants to make a sealing application and we

20   declined because the documents -- we didn’t believe the

21   documents would meet the Lugosch standard.

22             Now, on the other hand, when defendants moved in

23   connection with plaintiff’s independent medical examination,

24   there was sensitive information that we believed would be

25   embarrassing to plaintiff and did meet the Lugosch criteria.
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 15 of 25



                                                                        15

 1   So before we actually filed that, we reached out to plaintiff,

 2   advised the plaintiff, these are the documents we intend to

 3   include with our application; do you consent to the sealing of

 4   this information.   And not only did they consent to the

 5   sealing of that information, they actually thought that we

 6   were under-redacting.    So we complied with their request and

 7   we made a joint request to seal that material that the Court

 8   granted.   So I don’t want there to be any impression out there

 9   that simply because a document has been designated as

10   confidential that defendants believe it should be sealed.

11              So we would be receptive to a formal practice of the

12   parties meeting and conferring X number of days before the

13   filing of a motion to discuss the potential exhibits.        And if

14   we are unable to come to an agreement, then we could present

15   the dispute to the Court at that time.

16              But to discuss sealing in the abstract now what’s

17   go -- what documents are going to meet the sealing criteria

18   without any indication of what’s actually going to be a

19   judicial document is, we submit, entirely premature.

20              THE COURT:    All right.   Mr. Murphy, anything you

21   want to add to what I said?

22              MR. MURPHY:    Yes, Your Honor.   With respect, I

23   believe what you’re proposing is shifting the burden and

24   placing the burden on us when the burden is squarely on the

25   defendants, especially at this stage --
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 16 of 25



                                                                         16

1              THE COURT:    I lost you.

2              MR. MURPHY:     -- [indiscernible] --

3              THE COURT:    You’ve going to have to explain that.        I

4    didn’t think I put any burden on you other than saying what

5    documents are at issue.

6              MR. MURPHY:     Yes.   But what -- what I would ask you

7    to consider is that it should be coming the other way.        The

8    defendants should be coming to me and saying that we believe,

9    Kevin, that these portions of the depositions and these

10   particular documents we have most compelling reasons to keep

11   these confidential and here’s why.     I think that’s what --

12   again, with respect, Your Honor, I think that’s what the law

13   says.

14             I think the burden is squarely on them, especially

15   at this stage.   It was true under the confidentiality order as

16   well, but I didn’t take it to you, I agree.       But now it’s far

17   more of the burden on the defendant to be doing this and it

18   just -- it -- I think the process that you are proposing

19   places the burden on us when it should be on them.

20             THE COURT:    Places the burden --

21             MR. MURPHY:     So I would --

22             THE COURT:    Places the burden to do what?

23             MR. MURPHY:     -- ask you to consider --

24             THE COURT:    I don’t think you understand my propose

25   otherwise you wouldn’t be saying what I’m saying.       What is it
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 17 of 25



                                                                        17

 1   you think I’ve placed the burden on you to do?

 2             MR. MURPHY:    That I should identify what documents

 3   and what deposition testimony that they have designated that I

 4   want to use.

 5             THE COURT:    That’s correct.    That --

 6             MR. MURPHY:    And in reality I think --

 7             THE COURT:    That’s the only obligation I’ve put on

 8   you is just to identify the burden, the substantive burden

 9   under Lugosch rests entirely with them.      So, yes, I’ve given

10   you a responsibility, a duty.     If you want to call it a

11   burden, I suppose you could call it that, but it’s not a

12   burden in the sense of a burden of proof which is what Lugosch

13   puts on the defendant for purposes of identifying a

14   designation.

15             So anything on -- I mean, I just -- I honestly don’t

16   even understand what you’re talking about, Mr. Murphy, so if

17   you want to take another shot at it, go ahead.

18             MR. MURPHY:    I will refrain.

19             THE COURT:    Okay.    So when do you think -- right now

20   is there a deadline for summary judgment motions?

21             MR. LUPION:    Your Honor, I believe that the

22   deadline -- expert discovery is scheduled to close on

23   March 2nd and under the prior scheduling order, summary

24   judgment [indiscernible] would be due within 14 days of the

25   close of expert discovery.      So assuming the 14-day window,
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 18 of 25



                                                                        18

 1   that would be March 16th for summary judgment.

 2              THE COURT:    Okay.   And was the plaintiff planning to

3    move for summary judgment?

4               MR. MURPHY:    Yes.

5               THE COURT:    Okay.   And defendant, do you plan to

6    move for summary judgment?

7               MR. LUPION:    Yes, Your Honor.
8               THE COURT:    Okay.

9               MR. LUPION:    Most definitely.

10              THE COURT:    All right.    So we have a little bit

11   of -- by the way, when are -- who -- the expert designations

12   relate to damages or liability or both or have they not

13   happened yet?

14              MR. LUPION:    They have not happened.

15              THE COURT:    Okay.   From -- let them ask each side.
16   Defendants, are you going to hire any experts for your case in

17   chief or it’s just going to be in response to plaintiff’s

18   experts?

19              MR. LUPION:    We haven’t made that determination yet,

20   Your Honor.   That might depend in no insignificant measure on

21   the proposed amended complaint.       Plaintiff’s motion for leave

22   is currently --

23              THE COURT:    Yes.

24              MR. LUPION:    -- [indiscernible] before the Court.

25              THE COURT:    I’ll try to --
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 19 of 25



                                                                           19

1                 MR. LUPION:    Even absent that amendment, we -- it’s

2    possible that we would have a liability expert that would

3    testify on liability issues.

4                 THE COURT:    And how about from plaintiff’s point of

5    view, do you know yet?

6                 MR. LUPION:    In addition to damages.

7                 THE COURT:    Thank you.    And from plaintiff’s point

8    of view?

9                 MR. MURPHY:    Yes, we will have an expert witness on

10   liability.

11                THE COURT:    Oh, okay.    All right.    So there’s

12   probably not a lot we can do before the expert discovery

13   period is closed.    So, you know, I -- my -- I’m not really

14   forcing the parties to do this.         It just seems insane not to,

15   but the -- it just -- the plaintiff knows that they’re going

16   to be, you know, putting in, you know, an entire deposition of

17   some person as an exhibit or any particular documents as far

18   as part of their summary judgment motion.            It’s going to make

19   life a lot easier if that can be resolved to the degree

20   possible between the parties before the motion is filed.           And

21   I don’t -- and I don’t expect the parties to come to me about

22   it.

23                My vision is plaintiff says, we’re attaching

24   documents 1 through 25 that you have designated as

25   confidential.    We expect to use them in the summary judgment
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 20 of 25



                                                                        20

 1   motion.    Please let us know which ones you’ll be making a
 2   Lugosch application on or parts of which ones so that we know
 3   what redactions you’re seeking.     That’s it.

 4               And then defendants will answer that within some

 5   reasonable period of time.    And then the parties can file

 6   their summary judgment motions in accordance with Judge

 7   Oetken’s rule with whatever redactions the defendants are

 8   sticking to at that point.    And I will issue an order that

 9   says within some number of days so they’ll have gotten a

10   warning.   It won’t be a lot.    You know, within seven days of

11   that filing -- of any filing by the plaintiffs, they need to

12   file the letter required by Judge Oetken that shows why the

13   redaction meets their burden under Lugosch.       So that’s my plan

14   right now and I don’t want to set particular deadlines, you

15   know, dates right now for doing it because I would just rather

16   wait till a little bit closer.     But that’s the plan.

17              So I know parties have already expressed some

18   disagreement about it, but in terms of the mechanics of the

19   plan is there anything anyone wants to say, Mr. Lupion,

20   starting with you?

21              MR. LUPION:   Yes, Your Honor.    Thank you.    And I

22   think it would be most constructive if we had the documents

23   that they intend to file.    We’re not looking for -- to have it

24   weeks or months in advance.     We think, you know, a number of

25   days, maybe within a week of the filing where it’s in a decent
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 21 of 25



                                                                        21

 1   enough shape where they have a reasonable idea of what they

 2   are actually going to file, rather than the hypothetical idea,

 3   I think would be most constructive --

 4              THE COURT:    Just so it’s clear, I don’t want -- I

 5   want to try to have you make some decisions before they file

 6   the motion and the reason I want to do that is I would rather

 7   not have some blacked-out briefs filed before Judge Oetken if

 8   it turns out that you’re going to be conceding on half the

 9   designations anyway that you can’t meet the burden.

10              So I just want to make it clear.     I want them to

11   give you, you know, the list of documents.      I want you to

12   respond within seven days saying we’re needing -- we’re going

13   to -- we believe we can meet our burden with respect to

14   documents whatever numbers and then give them a few days so

15   now know exactly what it is they have to redact.       That’s --

16   did you understand that’s what I was proposing?

17              MR. LUPION:    Yes, that -- yes, Your Honor, we are on

18   the same --

19              THE COURT:    So the only -- the only time period

20   that’s at issue for you is once you get the list of documents

21   1 though 25 or 1 through 100, I have no idea what it is, how

22   much time are you going to need to make that decision?

23              MR. LUPION:    I think a week should be more than

24   enough.   I’m hopeful to do it -- if it’s a reasonable volume

25   of documents to be included with a summary judgment filing,
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 22 of 25



                                                                          22

 1   assuming they’re not attaching every single document that we

 2   produce then, you know, I think a couple of days should

 3   suffice --

 4                THE COURT:    Okay.

 5                MR. LUPION:    -- given the criteria that’s going --

 6   that’s going to apply.

 7                THE COURT:    Okay.    Well, you know, I think a week

 8   makes sense and I think giving the plaintiff a week to

 9   actually do the redactions that they have to do once they hear

10   what you’re saying is redacted I think is more than enough.

11                But now let me just turn to Mr. Murphy if he had any

12   comments on the mechanics.

13                MR. MURPHY:    I don’t want to be a Debbie Downer

14   here, but what happens if I get the same response from the

15   defendants that I have received previously, that is they’re

16   not going to relent on any of it or just a mere fraction of

17   it.

18                THE COURT:    Right.   Well, that --

19                MR. MURPHY:    That would keep pretty much in --

20                THE COURT:    Then we have the Judge Oetken process,

21   which I’m going to tweak only by requiring them to file the

22   motion explaining the reasons that it meets Lugosch rather

23   than you, obviously.       And do it within -- if they’ll have had,

24   you know, a good deal of warning, at least a week, within a

25   week of your filing.
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 23 of 25



                                                                           23

1                 MR. MURPHY:    Very good.    That was my hope, Your

2    Honor.   My hope was if Nick and I do this early on that we can

3    hopefully resolve the entire issue, like you said, before the

4    briefs are filed so that we don’t have a situation where we

5    have to file most of it under seal.        If we can -- if -- if we

6    can get that issue resolved before filing, that would be

7    wonderful.

8                 THE COURT:    Right.    Well, it’s not going to be

9    judicially resolved, but you will at least get some answers as

10   to what they’re really going to be making an application on.

11   So that -- that you’ll get.

12                Okay.   I’m not going to issue a written order at

13   this point but when we get closer someone should send me a

14   letter that proposes the specific deadlines in relation to

15   whatever the deadline is for the summary judgment motion and

16   also includes the tweak, if you can remember this, that under

17   Judge Oetken’s practice -- let’s see, number 2(e)(ii), that it

18   is the obligation of the party making the designation to make

19   the filing required by that paragraph to justify the filing

20   under seal.

21                All right.    Any questions before we finish,

22   Mr. Lupion?

23                MR. LUPION:    No, Your Honor.    Thank you very much.

24                THE COURT:    Okay.    Mr. Murphy, anything?

25                MR. MURPHY:    No, Your Honor, and thank you very much
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 24 of 25



                                                                        24

 1   for your time.

 2             THE COURT:   Okay.   Thank you.    Goodbye.

 3                              * * * * * *

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case 1:18-cv-09035-JPO-GWG Document 117 Filed 10/31/19 Page 25 of 25



                                                                        25

1               I certify that the foregoing is a court transcript

2    from an electronic sound recording of the proceedings in the

3    above-entitled matter.

4

 5

 6                               Ruth Ann Hager, C.E.T.**D-641

 7   Dated:   October 30, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
